 TAYLOR & GASKIN, INC.Taylor&Gaskin, Inc.andRobertWatko.Case 7-CA-1884019 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 8 February 1982 Administrative Law JudgeSidney J. Barban issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its, authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Taylor & Gaskin, Inc., Detroit, Michi-gan, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)."(a)Offer Robert Watko immediate and full em-ployment in the Respondent's shop in the first jobwhich became available after 19 December 1980,for which he was qualified or, if that job no longerexists, to a substantially equivalent job, without' 'rhe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cur. 1951)We have carefully examined the record and find no basis for reversingthe findings2We have adopted the judge's finding that the Respondent violatedSec 8(a)(4) and (1) of the Act when it refused to rehire laid-off employeeRobertWatko because he had filed an unfair labor practice chargeagainst the Respondent The Respondent excepted to the judge's state-ment thatWright Line,251 NLRB 1083 (1980), does not apply to caseswhere there is a finding that the asserted "legitimatebusinessreason" forthe adverseaction ispretextualWe do not agree with the judge thatWright Linedoes not apply to pretextcases SeeLimestone Apparel Corp.,255 NLRB 722 (1981), andCastle InstantMaintenance/Maid,256 NLRB130 (1981)Our disagreement with the judge does not change the result here, for itisclear that he made the necessary findings to support the violationThus, as the judge found that the Respondent had knowledge of Watko'sprotected activity,its animusand the timing of the refusal to rehire, onlya few weeks after the settlement of the alleged unfair labor practice, sup-port the finding of a violation The Respondent failed to come forwardwith legitimatebusinessreasons for its refusal, as the proffered evidenceof purportedly unacceptableabsenteeismand poor work productionduringWatko's prior employment were belied by the evidence that hisabsences had been excused, and his work record contained no warning orcriticism of any kind concerning his productivityWe therefore adopt thejudge's findings.563prejudice to his seniority and other rights andprivileges, andmake him whole for any loss ofearnings or benefits he may have suffered from thedate the job became available, in accord with theprovisions set forth in the section of the judge's de-cision entitled `The Remedy."'2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to hire, reemploy, or other-wise discriminate against employees because theyfilecharges with, or otherwise aid and assist theNational Labor Relations Board in the performanceof its functions.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL offer Robert Watko immediate and fullemployment in the Respondent's shop in the firstjobwhich became available after 19 December1980, for which he was qualified or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority and other rightsand privileges, and make him whole for any loss ofearnings or benefits he may have suffered from thedate the job became available, less any net interimearnings plus interest.WE WILL remove from our files any reference tothe unlawful discharge and notify the employeeRobertWatko in writing that this has been doneand that the discharge will not be used against himin any way.TAYLOR &GASKIN, INC.Dwight R. Kirksey, Esq.,for the General Counsel.Stanley C.Moore, III, Esq. (Riley & Roumell),of Detroit,Michigan, andDavid M. Gaskin, Esq. (Dahlberg, Mal-lender and Gawne),of Detroit,Michigan, for the Re-spondent.277 NLRB No. 65 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge. Thismatter was heard at Detroit, Michigan, on July 10, 1981,upon a complaint issued on March 12, 1981, based on acharge filed .on February 2, amended on March 9, 1981.The complaint alleges that Respondent Taylor & Gaskin,Inc.violated Section 8(a)(1) and (4) of the NationalLabor Relations Act (the Act) by failing and refusing tohire Charging Party Robert Watko because he filed anunfair labor practice charge against Respondent in Case-7-CA-17005. The answer to the complaint denies theunfair labor practices alleged,but admits allegations ofthe complaint sufficient to justify the assertion of juris-diction under the Board's present standards (Respondent,engaged at Detroit, Michigan, in the manufacture, sale,and distribution of conveyor systems, industrial washingequipment,and related products,ina recent annualperiod, purchased and had delivered directly from pointsoutside the State of Michigan to its Detroit facility goodsand materialsvalued in excess of $50,000).On the entire record in this case, from observation ofthe witnesses and their demeanor,and after due consider-ation of the briefs filed by Respondent and the GeneralCounsel, I make the followingFINDINGSAND CONCLUSIONS1.THE FACTSA. IntroductionRobertWatko was first employed by Respondent in1973as a personnelclerk.At the time his father was em-ployed as a manager of manufacturing in Respondent'soperations.RobertWatko left Respondent in 1977, butwas rehired in the fall of 1978, again as a personnelclerk.The following July, Watko was transferred, at hisrequest,' to a job as general laborer in the bargainingunit at the plant. Within 3 or 4 days after this transfer,Watko's father, who had been suffering with cancer forsome time,though working to the end, died. It appearsthat during this period there developed some feeling ofconflict between Watko and Terry Cauley, whom Re-spondent was grooming to take Watko's father's place,apparently bcause Watko thought that his father was notbeing well treated.Less that 2 months after his father's death, whileWatko was recuperating from a back injury suffered atwork, he was notified that he was being laid off. On Oc-tober 30, 1979,Watko filed an unfair labor practicecharge in Case 7-CA-17005 against Respondent becauseof his layoff. The charge was settled in December on thebasis thatWatko received backpay, but waived any rightto reinstatement.In the late spring of 1980, in a chance encounter at theplantwithRespondent's president,MichaelGaskin,IThis is Watko's testimony There is an indication in the testimony ofMichael Gaskin,president of Respondent,that he understood that thetransfer was involuntaryWatko's was the only firsthand evidence on thepoint I credit WatkoGaskin told Watko, in response to a query by the latter,thatRespondent, nevertheless, held no grudge againsthim for filing the charge.B.Watko Seeks ReemploymentThe General Counsel's case rests solely upon Watko'stestimonyconcerningconversationswithMichaelGaskin,Mervyn Gaskin, Respondent's chairman of theboard, and Robert Swanson, the plant superintendent, inDecember 1980. The dates of these conversations, aswell as their content, is in dispute, but there is no disputethat such conversations took place in Respondent's De-troit facility or thatWatko was refused reemploymentwith Respondent.First, as to the dates:Watko asserts that he went toRespondent's plant on December 19 seeking employment(taking his infant child with him because he had no baby-sitter).As discussed in more detail hereinafter,Watkostates that he met Mervyn Gaskin in the lobby, thatGaskin said that he should see Swanson about employ-ment, and that after Gaskin was unsuccessful in locatingSwanson,Watko,withGaskin'spermission, locatedSwanson in the plant and talked to him.Mervyn Gaskin testified that he was not in the planton Friday, December 19, having arrived in Detroit at 9p.m. the night before, after a 26-hour flight from Manila.He recalls talking to Watko at the plant on December22, in the afternoon. Swanson also states that he was notin the plant on November 19, asserting that he was inGeorgia on that date. He says that his conversation withWatko was on November 18 (which date I note was sug-gested to him by counsel on direct examination).Michael Gaskin recalls having a conversation withWatko on December 22, 1980, the date Watko says hespoke to Michael Gaskln at the plant. Michael Gaskinalso stated that at that time he knew Watko had been inthe plant "a few days before" because he had seenWatko's baby at that time. (Watko had left the childwith a member of the clerical force while he soughtSwanson).So far as I can ascertain, these dates, referred to atlength in Respondent's brief, are not of significanceexcept as the dispute bears on the credibility of the wit-nesses.From observation of the witnesses and study ofthe record, I am convinced that Watko spoke withMervyn Gaskin and Swanson on the same day, Decem-ber 19, the day he brought his child to the plant. Thus,inter alia, I creditMichael Gaskin (and Watko) thatWatko spoke with Michael Gaskin on Monday, Decem-ber 22. But Michael Gaskin also confirms that Watkohad been at the plant "a few days" before that date withhis child. If Mervyn Gaskin is to be credited that he re-turned from a lengthy trip to the Orient on the eveningof Thursday, December 18, it is more likely that Watkospoke with Mervyn Gaskin on Friday, December 19, asWatko testified, rather than Monday, December 22, asMervyn Gaskin asserts.2 I discredit Swanson that his2Mervyn Gastrinstatedthat on theoccasionhe spoke with Watko, thelatter had his child with him It is, of course, possible that Watko againbrought his child with him or. Monday, but there is no other evidence ofthis, and I doubt it TAYLOR & GASKIN, INC.conversationwithWatko occurred on December 18.Indeed, of all the witnesses in this matter, I have leastconfidence in Swanson's testimony overall.Discussion of the content of the various conversationsfollows.1.The conversation with Mervyn GaskinAs has been noted, on this occasion,on December 19,1980,Watko came to Respondent's plant with his child,seeking employment.He met Mervyn Gaskin in thelobby. According to Watko, Gaskin first asked about thebaby, and theninquired why Watko had come to theplant.Watkoexplained that he had heard that Respond-ent was hiring after'the first of the year and had come tosee what his chances were for employment.Watko statedthatGaskin immediately replied, "Well,you sued us."Watko testified that he then tried to justify his action,saying that he "had been done wrong, and that TerryCauley hadlaidme off. . .Iwas done wrong by theway he laid me off, and the way he had taken me outsidethe plant and interrogated me about my union activities."According toWatko,Gaskin then said thatWatkowould haveto see Swanson about employment,and thathe would go into the plant to see if he could locateSwanson forWatko.Gaskin later came back and said hecould not find Swanson, but that Watko could go lookfor Swanson if he desired,Mervyn Gaskin's testimony about this incident wassomewhat less than forthright or consistent.He firststated that,on this occasion,Watko said he was out ofwork and looking for a job, and that Gaskin told WatkothatWatko knew the proper parties to talk to, but thatGaskin "never named names." Gaskin denied referring toWatko to Swanson.On cross-examination,however,Gaskin insisted that Watko did not ask for a job, or saythat "he wanted to be placed with [Respondent]." But,after examining his pretrial affidavit, Gaskin recalled thatWatko said, during this conversation, that he was look-ing for a job,"and wondered about getting a job withus," to which Gaskin replied that Watko should see thepersonnel director or the plant superintendent (at thetimeSwanson).Finally,Gaskin agreed thatWatkowanted to know if he "couldget placedwith [Respond-ent;."Gaskin further denied that he used the words, "yousued us," or similar words, or referred to the unfair laborpractice charge which Watko had filed with the Board.Gaskin also denied that he had gone in search of Swan-son on this occasion.To the extent that there is a conflict between the testi-mony of Mervyn Gaskin and Watko about this incident,I creditWatko.Respondent argues that it is not "plausi-ble nor logical" that Gaskin would have told Watko that"you sued us," and then havegone in search of SwansonforWatko, or have given Watkopermissionto look forhim in the plant. (Br. 5.) To the contrary, Gaskin mayhave decidedthat his original statement had been impru-dent and sought to cover by making Swanson available,or perhaps Gaskin thought that some gesture was calledfor in view of Respondent'slong relationshipwithWatko's father.5652.The conversation with SwansonAftertalking with Mervyn Gaskin,as has been noted,Watko found Swanson in the plant, where Watko toldhim that he had heard through the grapevine that Re-spondent would be hiring,and that Mervyn Gaskin "hadsent me down to talk to you about employment."At thispoint,Swanson suggested that they go into his office. Inthe office,according to Watko,"I started the conversa-tion by telling him that I felt that I was qualified, youknow,to do the work,and that I Felt I had been donewrong by the company and that I was desperate for ajob.And he then said,well, he said that there would betoomuch animosity within the plant if they hired meback, because of the suit.I then replied . . . that TerryCauley is gone. . . .now that he is gone,for whateverreason,that the company could show good faith and hireme back. . . . [Swanson] then said,well, hedidn't thinkthat he would have employment for me,[but] that hewould give it some thought,"and the conversationended at that point.Respondent argues that Watko thereafter"changed hisversion of the events regarding his discusssion with Mr.Swanson concerning two important aspects of what tran-spired." (Br. 7.) First,Respondent states that,on cross-examination,Watko admitted that"he was the one thatfirstmentioned the prior charge" in his conversationwith Swanson,on the basis that when Watko was askedif itwere not true that he was "the one who raised yourprior charge," and"stated to [Swanson]that you hadfiled a charge?" He responded,"Well, no more than bysaying I had been wrongedby the company.So, there-fore, I guess you could say I was probably referring backto the charge."Secondly,Respondent contends thatWatko had "aconvenient lapse of memory"on cross-examination aboutwhether Swanson had informed him that he could notrehireWatko before Watko"raised the prior charge."(Br. 8-9.)Respondent relies, essentially,on the followingtestimony:Q. (by Mr. Moore) Isn't it in fact true, Mr.Watko, that when you talked with Mr. Swanson hetold you that he would not hire you and that youthen raised the fact that you had gone to the NLRBonce and you weren't afraid to do it again?A. That'snot true.Q. Isn't it true thatonly afteryou had indicatedtoMr. Swanson regardingyour priorcharge thathe said he would giveyourre-employment any con-sideration?A. Well, itwas at the end of the discussion, so-Q.And isn'tittrue,prior in the discussion,beforeyoumade any reference regarding thecharge, thathe told you hewould not hire you?A. ThisI do not recall.I have carefully considered these contentions,and therecord as a whole,and find that Watko's testimony abouthis conversation with Swanson was basically consistentthroughout.Concerning Respondent'sfirst point above, 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony on cross-examination is clearly consistentwith the direct.With respect to the second point, if it isassumed that Watko "raised the prior charge" when hesaid he had been wronged by the Company, as Respond-ent argues,Watko's original and subsequent testimonywas that this occurred before Swanson indicated that hewould not rehire Watko. I do not consider that Watkowas rendered incredible because he also said that he didnot recall Swanson saying he would not rehire Watkobefore the latter asserted that he had been wronged bythe Company.Swanson's testimony about the content of this conver-sation and the sequence of the matters discussed is muchdifferent.The disagreement about dates has been previ-ously discussed and will not be further considered.Swanson, as has been noted, recalls Watka coming tosee him about employment in December 1980. Thoughhe first said that he did not recall whether Watko saidMervyn Gaskin had sent him, after reference to his pre-trial statement, he recalled that at the time he thoughtthatMervyn Gaskin had sent Watko and so stated to theagent of the General Counsel who took the statement,but later he thought "that could not have been." Heseems also to have stated to the agent that MervynGaskin had spoken with him about Watko's desire foremployment prior to his conversation with Watko.3 Atthe hearing, Swanson denied speaking to Mervyn or Mi-chaelGaskin on December 18, 19, or 22, concerningWatko's employment.Swanson's recollection of the conversation was: "Bobhad come in, had told me he was looking for employ-ment-excuse me-that he felt well qualified for an entrylevel position in the place. I had countered with, wewere not happy with his prior performance and reallydidn'twant to hire him back. And then he brought uptheNLRB suit, saying that he felt he had been totallyvindicated in any matters, and that anything that hadhappened was solely because of Mr. Cauley." Swansonspecificallydenied that he told Watko that Swansonwould not rehire Watko because it would cause "animos-ity" in the plant and asserted that it was Watko, not he,who had first brought up the NLRB charge in this con-versation.He further asserted that he said he would"consider"Watko's application furthermerely as ameans of terminating the discussion.Concerning Watko's "prior performance," referred toinSwanson's account of the conversation, Swansonstates this involvedWatko's absences from work and al-leged unsatisfactory conduct (which will be consideredbelow). There is some question whether Swanson specifi-cally mentioned both these factors in his conference withWatko. Upon close consideration of Swanson's testimo-ny, I am convinced that these matters (and, indeed, thewhole matter of Watko's "prior performance") were notbrought up in this conversation. Thus, when asked, sev-eraltimes,directlyand specifically,whether bothWatko's attendance and conduct was brought up, Swan-son always replied in the affirmative. But when asked torelatewhat he told Watko, Swanson (as in the account3Swanson's testimony was: "At thetimeI said that Mervyn Gaskinhad talked to me prior to it I think I was confused at the time."set forth above) referred only generally to his "prior per-formance."When pressed on the point, on cross-exami-nation,Swanson tended to be nonresponsive.On the basis of my evaluation of the witnesses, and theentire record, I credit Watko about this conversation.3.The conversation with Michael GaskinOn the following Monday, after Swanson had indicat-ed that he would not rehire Watko, Watko came back tothe plant and saw Michael Gaskin in his office. Watkoexplained that he had been at the plant on the previousFriday, which Gaskin said he knew, and Watko said thatGaskin then knew he was looking for employment. In re-sponse to Gaskin's query, Watko said that "things didn'twork out" at his last place of employment. Watko statesthat Michael Gaskin thensaid,"Well, we don't have apolicy of hiring people whosue us.And I then tried toexplain that-well-you know, I had as much right tofiling the charge as they did to dispute [it]. And he thensaid, `but you sued us.' . . . I said, `Look . . . my dadwould be rolling over in his grave if he found out that Ihad filed charges with the company, but . . . he alsowould have supported me because of the fact that hetaughtme . . . you fight for what's right and whenyou're wrong you admit it."' Watko says that MichaelGaskin responded that "Well, there would just be toomuch animosity within the company. And, he says, Idon't think there will be employment for you here, but,maybe I know somebody who might be doing somehiring." This terminated the conversation.On his part, Michael Gaskin recalled Watko coming inand asking him for a job or, as Gaskin put it, asking himto "intercede" in Watko's behalf, and that Gaskin said,"No."4 Gaskin recalled that they did talk about Watko'sbeing out of work and the reason he had left his previousjob.He stated, with some emphasis, that he does notrecall stating toWatko that Respondent does not have apolicy of hiring people who sue Respondent, nor does heremember saying, "You sued us," but he does recall "thesuit" being talked about. Gaskin states that he does notrecallwho brought it up, "whether it was me-to mybest recollection-Bob brought it up, that he felt he hadbeen vindicated by the suit, that Terry was no longerwith us, that kind of proved his case." Gaskin says thatthe conversation ended on the note stated by Watko, thatGaskin would try to contactsomeone elseon Watko'sbehalf.Inasmuch as there seems to be no specific conflict be-tween the two versions of the conversation, I creditWatko's version set forth above. I credit Michael Gaskinthat he did not talk to Swanson on December 22 con-cerning Watko's employment.4Gaskin asserted that he does not hire shop employees and normallydoes not interfere in such matters. In fact, employees are sometimes hiredagainst his recommendations, as in a previous instance with Watko Hedenied that he refused to help Watko because of the NLRB charge, stat-ing that he had been dissatisfied with Watko previously because of com-plaints from Cauley and a payroll supervisor TAYLOR &GASKIN, INC.4.The alleged reasons for not hiring Watko,The record indicates(G.C. Exh.2), and Respondentdoes not dispute that there were several jobs in its shopforwhichWatko might have been employed after hesought employment with Respondent.Superintendent Swanson testified that his reasons forrefusing to rehire Watko were Watko's asserted poor at-tendance record during approximately 45 days he wasemployed in the shop,and Watko's prior performance onthe job was reported to Swanson by Watko's foreman,Robert Kent, which,Swanson said,consisted of "the factthat there was just a little commotion where[Watko]was . . . . It seemed like people were always overwhere[Watko]was."5 Swanson was not Watko's imme-diate supervisor and seems to have had little or no directcontact with him at work.Concerning Watko's absence from work,Watko testi-fied, and I credit, that he was absent 7 days because ofthree deaths in his family (including his father)in a shorttime,3 days because of the "flu," and a maximum of 14days under the care of Respondent's doctor and an or-thopedic surgeon because of a back injury incurred atwork.No other absences are shown.However, Swansonagreed that absences from work because of deaths in thefamily or for illness should not be counted againstWatko.6Whenfurther pressed to explain what he consideredWatko'sprior"poor work performance,"Swanson as-serted only that"wherever Bob Watko was working,itseemed liketherewas always a small congregation ofpeople talking,"which, he said,"would have hadaneffect on his productivity." (Emphasis added.)However,Swanson's testimony was convincing that,in fact, he didnot know,and had not been informed that Watko's pro-duction was deficient.7Significantly,in this respect, asWatko testified,he was never criticized or reprimandedfor his job performance.Swanson conceded that henever spoke to Watko about this and was unaware thatForeman Kent had done so.Kent,who is still employed,did not testify.Though President Michael Gaskin assertedly playedno part in the refusal to rehire Watko,except to refuse tointercedewith Swanson on his behalf,Michael GaskinAlthough Swanson originally stated that "the two items that stickout in my mind" are Watko's attendance record and the fact that otheremployees seemed to gather where he was, later, during cross-examina-tion,he added that another factor in his determination was Watko's "atti-tude,"assertingthatWatko "seemedto feel that we owed him a jobwithout his having to prove himself for it.he seemed to feel thatsomewhere the company had done either he [sic] or his family wrong "8On cross-examination,Swanson testified that, not counting funeralleave and sick leave, he could not say how Watko's attendance comparedto other employees, but he was sure it was worse. However, as noted,there is no evidence, and Swanson does not claim that Watko was absentfor other than illness or deaths in the family. Swanson checked Watko'sattendance records in preparation for testifying They were not producedat the hearing.aThus, in addition to the speculative testimony set forth above, thefollowing testimonyQ (Mr. Kirksey) Do you know that [Watko's] productivity wasup or down compared to the other employees9A (Swanson) I can't answer thatQ. You don't know or you can't answer?A I don't know"567testified that he had felt for some time that "[t]here werea lot of things in [Watko's] personality and [his] way ofworking, et cetera, that I just didn't . . . feel were whatIwanted to hire back into the company."Chairman Mervyn Gaskin did not assert any reasonthatWatko should not be rehired.Analysis and ConclusionsOn the record as a whole, I have no doubt, and findthat both Michael and Mervyn Gaskin felt some resent-ment toward Watko for filing charges against Respond-ent. It would be normal, and I infer that Swanson wasaware of this feeling. However, I do not believe thateither of the Gaskins actively interfered with Swanson'sdecision not to rehire Watko in December. Indeed, I amconvinced, based on Michael Gaskin's testimony, that hedid not refuse to intercede with Swanson on Watko'sbehalf because of the prior Board proceeding, and, infact,would not have overruled Swanson if the latter haddecided to rehire Watko, even though he would havebeen displeased with that action.It is clear that the decision not to reemploy Watkowas made by Swanson on behalf of Respondent, and,therefore, it is to his motivation that we must look in de-termining the merits of this case.As has been indicated, I was not and am not impressedwith Swanson's asserted reasons for not rehiring Watko.Iam convinced that the reasons advanced are mattersseized upon to justify Respondent's action rather thanthe real reason for the refusal to rehire Watko. Thus,concerning Swanson's two major asserted reasons for notemploying Watko, absenteeism and attracting groups ofemployees at work: Swanson admitted, on cross-exami-nation, that Watko could not be faulted for being absentfrom work because of illness and death in his family. Butthesewere the only reasons that Watko was absentduring the period. There is no claim that Respondentwas harmed thereby. The further claim that other em-ployees tended to gather where Watko was workingseems similarly insubstantial. Swanson attempted to sup-port this position by claiming this situation "would have"affectedWatko's production. But no attempt was madeto show that this was actually the case, or that the pro-duction of any other employee was affected. Significant-ly,neither Swanson nor Watko's immediate supervisor,Robert Kent, ever made any complaint to Watko aboutthese asserted shortcomings. Indeed, Kent, who wouldhave been in the best position to know about these mat-ters,was not called to testify.Likewise, Swanson's claim that he was displeased withWatko's "attitude" toward Respondent also seems oflittle import. Swanson, indeed, seems to have had somedifficulty in remembering it, recalling the point r only8Respondent adduced testimony that Michael Gasket had been in-formed of critical remarks that Watko had made in the plant, principallyto the effect that Respondent was depriving his mother of pension bene-fits to which Watko thought she was entitled However, Michael Gaskettestified that he "discounted a lot" of this information, as he felt thatWatko was under stress at the time and if he had been in Watko's posi-tion he might have felt the same way 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhen his memory was specifically jogged oncross-exam-ination.On the basis of my assessment of Swanson's credibilityand on the record as a whole, I do not creditSwanson'stestimony that he refused to reemploy Watko in Decem-ber 1980 because of his attendance record, or because ofhis performance on the job, or because of Watko's attti-tude toward Respondent when he last worked in theshop. I find that Swanson refused to rehire Watko be-cause he had filed charges with the Board against Re-spondent, as Swanson told Watko on the occasion whenhe refused to reemploy him.Respondent argues that, nevertheless, under theBoard's decision inWright Line,251 NLRB 1083 (1980),sinceRespondent assertedly established "legitimate busi-nessreasons" for its actions, which it claims were not re-butted by the General Counsel, it should prevail. How-ever, it has been found that the asserted "legitimate busi-nessreasons" for the refusal to rehire Watko were in factpretextual. In such caseWright Lineclearly does notapply.For the reasons stated, and on the entire record, it isfound that Respondent, by refusing to reemploy Watko,as setforth above, violated Section 8(a)(4) and (1) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent, by refusing to employ Robert Watkobecause he had filed unfair labor practice charges againstRespondent, violated Section 8(a)(4) and (1) of the Act.3.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(4) and(1) of the Act, it will be recommended that Respondentbe ordered to cease and desist therefrom and take certainaffirmative actions designed to effectuate the policies ofthe Act.Having found that Respondent discriminatedagainstRobert Watko in violation of Section 8(a)(4) and (1) ofthe Act by refusing to employ him, it will be recom-mended that Respondent offer him immediate and fullemployment in its shop9 without prejudice to his seniori-ty or other rights and privileges which he would havehad absent the discrimination against him, and make himwhole for any loss of pay and benefits he may have suf-fered as a result of the discriminationagainsthim by pay-ment to him of a sum of money equal to that he wouldhave earned from the date of the discrimination to the9Watko applied for employment on December 19, 1980. He should beoffered employment in the first job which became available after thatdate for which he was qualified or, if that job no longer eexists, to a sub-stantially equivalent job. The date of discrimination against Watko is thedate such job first became available after December 19, 1980.date he is offered employment as provided herein, lesshis net earningsduring such period, in accordance withthe formula provided inF.W. WoolworthCo., 90 NLRB289 (1950), together with interest to be computed in themannerset forth inFlorida Steel Corp.,231NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB 716.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed10ORDERThe Respondent, Taylor & Gaskin, Inc., Detroit,Michigan, its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Refusing to hire, or reemploy, or otherwise dis-criminatingagainst employees because they file chargeswith, or otherwiseaid and assistthe National Labor Re-lationsBoard in the performance of its functions.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Robert Watko immediate and full employ-ment in Respondent's shop to a position for which he isqualified,without prejudice to his seniority and otherrights and privileges, and make him whole for any lossof earnings or benefits he may have suffered by reason ofthe discrimination against him, in accordance with theprovisions set forth in the remedy section.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its plant in Detroit, Michigan, copies of theattached noticemarked "Appendix.""' Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places includingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.io If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.i i If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "